Citation Nr: 1223426	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  09-15 198	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to a temporary total disability rating under 38 C.F.R. § 4.30, based upon convalescence from an August 23, 2007, post-surgical incisional ventral hernia repair.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel





INTRODUCTION

The Veteran had active service from September 1973 to December 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee, that, in pertinent part, denied the above claim. 

In his June 2009 Appeal To Board Of Veterans' Appeals (VA Form 9), the Veteran had indicated that he wished to be scheduled for a Board hearing over which a Veterans Law Judge would have presided at the RO.  However, by letter dated in January 2011, the Veteran withdrew his request for a hearing.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDING OF FACT

The evidence reflects that the Veteran required convalescence for his service-connected ventral hernia disability from August 23, 2007, until September 24, 2007.  


CONCLUSION OF LAW

The criteria for entitlement to a temporary total disability rating for convalescence from surgical treatment for service-connected post-surgical incisional ventral hernia have been met.  38 U.S.C.A. §§ 1155, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 4.30 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011), requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of what they must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005).

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows that the error did not affect the essential fairness of the adjudication.  To overcome the burden of prejudicial error, VA must show (1) that any defect was cured by actual knowledge on the part of the claimant; (2) that a reasonable person could be expected to understand from the notice what was needed; or, (3) that a benefit could not have been awarded as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States Supreme Court (Supreme Court) held that the blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant. 

By letters dated in October 2007 and November 2007 the Veteran was notified of the evidence not of record that was necessary to substantiate his claim.  He was told what information that he needed to provide, and what information and evidence that VA would attempt to obtain.  He was also provided with the requisite notice with respect to the Dingess requirements.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

As to VA's duty to assist, the Board notes that pertinent records from all relevant sources identified by him, and for which he authorized VA to request, have been obtained.  38 U.S.C.A. § 5103A.  VA has associated with the claims file the reports of his post-service care.  He has also been afforded a VA examination.  In light of the foregoing, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of his claim.

Temporary Total Disability Rating

The Veteran seeks entitlement to a temporary total evaluation for post-operative residuals of surgical treatment post-surgical incisional ventral hernia repair performed on August 23, 2007. 

A total disability rating will be assigned when it is established that one or more service-connected disabilities has required hospital treatment in a VA or an approved hospital for a period in excess of 21 days or hospital observation at VA expense for a service-connected disability for a period in excess of 21 days.  38 C.F.R. § 4.29 (2011).

A temporary total rating will be also assigned without regard to other provisions of the rating schedule when it is established by report at hospital discharge or outpatient release that treatment of one or more service-connected disabilities resulted in surgery necessitating at least one month of convalescence; surgery with severe post-operative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body case, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches; or immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30 (2011).

Hospital treatment records from the Gateway Medical Center dated in August 2007 show that on August 23, 2007, the Veteran underwent incisional herniorrhaphy with mesh placement (a VA examination report dated in May 2009 determined that this was the result of an in-service surgical procedure).  He remained hospitalized until August 29, 2007, at which time he was discharged.

A Request for Family and Medical Leave Absence report completed by C. J. L., D.O., in August 2007, shows that it was indicated that the duration of the Veteran's incapacity would be approximately from August 23, 2007, to September 24, 2007.

A report of a follow-up appointment from Dr. L., dated September 5, 2007, shows that the Veteran had his remaining staples removed, and that he was told that he could very slowly and gradually increase his activities, but he should not do any lifting or straining at all.

A letter from Dr. L., dated September 19, 2007, shows that it was certified that the Veteran was under his professional care from August 23, 2007, to September 19, 2007, and that he was recovered sufficiently to return to work on September 24, 2007, with limitations as indicated.

A report of a follow-up appointment from Dr. L., dated October 3, 2007, shows that the Veteran's incision had healed well enough so that he was told he could return to normal activities, but to use common sense and avoid any real excessive stretching or lifting.

In sum, then, the Veteran required convalescence following his hernia surgery from August 23, 2007, until September 24, 2007.  Accordingly, the requirements under 38 C.F.R. § 4.30 have been met and assignment of a total temporary rating is warranted.

In reaching the above conclusion, the Board notes that service connection for the hernia disability for which the surgery was performed was effective September 19, 2007.  Accordingly, the total temporary rating cannot apply prior to that date.  The Board notes that nothing in 38 C.F.R. § 4.30 requires that the service connection be in effect for the entire period of convalescence- as long as the disability requiring convalescence is ultimately deemed service-connected it would appear that the spirit and intent of 38 C.F.R. § 4.30 would be to afford the benefit sought here on appeal.   

For the foregoing reasons, entitlement to a temporary total disability rating is granted from September 17, 2009.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 4.29, 4.30 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

From September 17, 2009, entitlement to a temporary total disability rating under 38 C.F.R. § 4.30, based upon convalescence from an August 23, 2007, post-surgical incisional ventral hernia repair, is granted, subject to governing criteria applicable to the payment of monetary benefits. 



____________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


